                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL                     )
COLE, STEVE DARNELL, VALERIE                    )
NAGER, JACK RAMEY, DANIEL                       )
UMPA, and JANE RUH, on behalf of                )
themselves and all others similarly situated,   )
                                                )
       Plaintiffs,                              )
                                                )           Case No: 1:19-cv-01610
               v.                               )
                                                )           Judge Andrea R. Wood
THE NATIONAL ASSOCIATION OF                     )
REALTORS, REALOGY HOLDINGS                      )
CORP., HOMESERVICES OF AMERICA,                 )
INC., BHH AFFILIATES, LLC, HSF                  )
AFFILIATES, LLC, THE LONG &                     )
FOSTER COMPANIES, INC.,                         )
RE/MAX LLC, and KELLER                          )
WILLIAMS REALTY, INC.,                          )
                                                )
       Defendants.                              )

                           AGREED CONFIDENTIALITY ORDER

       The parties to this Agreed Confidentiality Order have agreed to the terms of this Order;

accordingly, it is ORDERED:

       1.      Definitions.

               (a)     “Action” means the above-captioned action, and any and all cases

consolidated or coordinated with it.

               (b)     “Covered MLSs” is defined according to the Consolidated Amended Class

Action Complaint (ECF No. 84) or any superseding complaint filed in this Action.

               (c)     “Discoverable Information” means all materials produced or adduced in the

course of discovery, including Documents, ESI, initial disclosures, responses to discovery

requests, deposition testimony and exhibits, and information derived directly therefrom.
               (d)     “Document” is synonymous with the meaning and equal in scope to the

usage of this term in Federal Rule of Civil Procedure 34(a)(1).

               (e)     “ESI” or “Electronically Stored Information” is synonymous with the

meaning and equal in scope to the usage of this term in Federal Rule of Civil Procedure 34(a)(1).

               (f)     “Franchisee of a Party” means a Party’s franchisee and franchisee

employees.

               (g)     “Party” means a Party to this Action, including all of its officers, directors,

and employees.

               (h)     “Producing Party” means any Party or non-Party who produces

Discoverable Information.

               (i)     “Receiving Party” means a Party to this Action to whom Discoverable

Information is produced.

       2.      Scope. All Discoverable Information, regardless of the medium or manner

generated, stored, maintained or revealed (including, among other things, initial disclosures,

responses to discovery requests, deposition testimony, and exhibits), shall be subject to this Order

concerning Confidential or Highly Confidential - Outside Counsel Eyes Only Information as

defined below. This Order shall apply to any Party (including all of its officers, directors,

employees, retained experts, outside counsel (and their support staff)). This Order is subject to the

Local Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and

calculation of time periods.

       3.      Confidential Information. As used in this Order, “Confidential Information”

means any Discoverable Information that contains confidential or proprietary business,

commercial, research, personnel, product or financial content belonging to the Producing Party, or



                                                  2
by the Designating Party if different from the Producing Party, and which is designated as

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” for purposes of this litigation.

Confidential Information may fall within one or more of the following categories: (a) information

prohibited from disclosure by statute or contractual agreement; (b) information that reveals trade

secrets; (c) research, technical, commercial or financial information that the party has maintained

as confidential; (d) personal identity information; (e) income tax returns (including attached

schedules and forms), W-2 forms and 1099 forms; or (f) personnel or employment records of a

person who is not a party to the case. Discoverable Information that is available to the public may

not be designated as Confidential Information.

         4.    Highly Confidential - Outside Counsel Eyes Only Information. As used in this

Order,        “Highly       Confidential        -       Outside        Counsel        Eyes        Only

Information” means any Discoverable Information that a Producing Party, or the Designating Party

if different from the Producing Party, believes to be so highly sensitive that: (i) it is the subject of

reasonable efforts to maintain its secrecy; (ii) it is sufficiently valuable and secret to afford a

potential or actual advantage over others; (iii) its disclosure to existing or potential business

competitors or customers would cause injury to the business, commercial, competitive, or financial

interests of the producing Party; and (iv) it is designated as “HIGHLY CONFIDENTIAL –

OUTSIDE COUNSEL EYES ONLY - SUBJECT TO PROTECTIVE ORDER” for purposes of

this litigation. By way of example only, Highly Confidential - Outside Counsel Eyes Only

Information may include but is not limited to: (a) current or future business strategies and other

strategic planning information; (b) projections or plans regarding performance, budgets,

production, output, sales, marketing or distribution practices; (c) research and development

information; (d) manufacturing know-how or technology; (e) board of directors materials and



                                                    3
presentations; (f) customer lists or information; (g) negotiation strategies; (h) proprietary software,

systems, or processes; (i) margin, cost, and pricing information; (j) trade secrets; or (k) intellectual

property. If required by applicable privacy laws, Highly Confidential - Outside Counsel Eyes Only

Information may also include personnel files that are designated as such for purposes of this

litigation.

        5.      Designation.

                (a)     If any Discoverable Information contains Confidential or Highly

Confidential - Outside Counsel Eyes Only Information, a Party may designate the Discoverable

Information as Confidential, or Highly Confidential - Outside Counsel Eyes Only Information for

protection under this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY

- SUBJECT TO PROTECTIVE ORDER” on the Discoverable Information and on all copies in a

manner that will not interfere with the legibility of the Discoverable Information. To the extent

Discoverable Information is produced in a form in which placing or affixing the words

“CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL

- OUTSIDE COUNSEL EYES ONLY - SUBJECT TO PROTECTIVE ORDER” on the

Discoverable Information is not practicable, the Party may designate the Discoverable Information

as confidential by cover letter, slip sheet, or by affixing a label to the production media containing

the Discoverable Information. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries or descriptions that contain the Confidential or Highly Confidential

- Outside Counsel Eyes Only Information. The marking shall be applied prior to or at the time the

Discoverable Information is produced or disclosed. Applying such marking to Discoverable

Information does not necessarily mean that the Discoverable Information has any status or



                                                   4
protection by statute or otherwise except to the extent and for the purposes of this Order. Any

copies that are made of any Discoverable Information marked “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY

- SUBJECT TO PROTECTIVE ORDER” shall also be so marked, except that indices, electronic

databases or lists of Discoverable Information that do not contain substantial portions or images

of the text of Discoverable Information designated as Confidential or Highly Confidential -

Outside Counsel Eyes Only Information and do not otherwise disclose the substance of the

Confidential or Highly Confidential - Outside Counsel Eyes Only Information are not required to

be marked.

               (b)     The designation of Discoverable Information as Confidential or Highly

Confidential - Outside Counsel Eyes Only Information is a certification by an attorney that the

Discoverable Information contains highly sensitive information as defined in this order.

       6.      Depositions. Unless all Parties agree otherwise on the record at the time the

deposition testimony is taken, all deposition testimony taken in this case shall be treated as

Confidential Information for a period of forty-five (45) days after the date of the deposition. If

counsel for the party being deposed states on the record that the deposition testimony should be

treated as Highly Confidential - Outside Counsel Eyes Only Information, such testimony will be

treated as Highly Confidential - Outside Counsel Eyes Only Information for the forty-five (45)

day after the date of the deposition. No later than the forty-five (45th) day after the date of the

deposition, a Party may serve a Notice of Designation to all Parties of record and the court reporter

for the deposition in question as to specific pages of the transcript that are designated Confidential

or Highly Confidential - Outside Counsel Eyes Only Information, and thereafter those portions

identified in the Notice of Designation shall be protected by the terms of this Order. In the event



                                                  5
that a deposition transcript is not available within thirty days to the designating Party, then the

Parties shall meet and confer in good faith about the appropriate deadline for a Notice of

Designation. The Parties may elect to have the court reporter provide a final copy of the transcript

that reflects any designations of pages of the transcript as Confidential or Highly Confidential -

Outside Counsel Eyes Only Information in the lower left-hand corner of each designated page.

       7.      Protection of Discoverable Information, including Confidential or Highly

Confidential - Outside Counsel Eyes Only Material.

               (a)     General Protections.        Except as set forth below, all Discoverable

Information, including Confidential or Highly Confidential - Outside Counsel Eyes Only

Information, shall not be used or disclosed by the Parties, counsel for the Parties or any other

persons identified in subparagraph (b) for any purpose whatsoever other than the prosecution or

defense of claims in, or the settlement of, this Action, including any appeal thereof. In this putative

class action, Confidential or Highly Confidential - Outside Counsel Eyes Only Information may

be disclosed only to the named plaintiffs and only in accordance with this Order, and may not be

disclosed to any other member of the putative class unless and until a class including the putative

member has been certified. Nothing in this Order, however, shall prevent or prejudice any Party

designating Discoverable Information as from using its own such designated Information for any

purpose, including privately disclosing its own to others not mentioned in this Paragraph 7, and

such private disclosure shall not waive the protections of this Order.

               (b)     Limited Third-Party Disclosures. The Parties and counsel for the Parties

shall not disclose or permit the disclosure of any Discoverable Information to any third person or

entity apart from the Producing Party except as set forth below in subparagraphs (l)-(12) and (1)-




                                                  6
(9), respectively. Subject to these requirements, the following categories of persons may be

allowed to review Confidential Information:

              (1)    Counsel. Outside or in house counsel for the Parties and employees, agents,

                     or independent contractors of such counsel who have responsibility for the

                     preparation and trial of the Action;

              (2)    Parties. Confidential Information from a producing party may be shared

                     with Individual Parties that did not produce the Information and employees

                     of the Party, but only to the extent counsel has a good-faith basis for

                     believing such Confidential Information is relevant to events, transactions,

                     discussions, communications or data about which the individual Party, or

                     employee has knowledge, and that the employee’s assistance is reasonably

                     necessary to the conduct of the Action in which the Information is disclosed;

                     disclosure to such individual Party, or employee is limited to the portion of

                     the   Information    about     such    events,   transactions,   discussions,

                     communications, or data;

              (3)    Franchisees of the Producing Party, but only to the extent counsel has: (i) a

                     good-faith basis for believing the Franchisee has seen such Confidential

                     Information, such as franchise policies and procedures,; (ii) the

                     Franchisee’s assistance is reasonably necessary to the conduct of the Action

                     in which the Information is disclosed; and (iii) disclosure to such Franchisee

                     is limited to the portion of the Confidential Information about such events,

                     transactions, discussions, communications, or data, and no Franchisee shall




                                                7
      be shown any contracts or agreements to which that Franchisee is not a

      party;

(4)   The Court and its personnel;

(5)   Court Reporters and Recorders. Court reporters and recorders engaged for

      depositions, hearings, or trial in this Action;

(6)   Contractors. Those persons specifically engaged for the limited purpose of

      making copies of Confidential Information or organizing or processing such

      Information, including outside vendors hired to process ESI in this Action,

      but only after such persons have completed the certification contained in

      Attachment A to this Order;

(7)   Consultants and Experts. Consultants, investigators, or experts, and their

      staff, employed by the Parties or counsel for the Parties to assist in the

      preparation and trial of this Action, but only after such persons have

      completed the certification contained in Attachment A to this Order;

(8)   Jury Consultants. Professional jury or trial consultants, and their staff, and

      mock jurors to whom disclosure is reasonably necessary for this Action, and

      who are assisting counsel for a Party, but only after such persons have

      completed the certification contained in Attachment A to this Order, and

      provided that no such person may retain any Confidential Information or

      copies thereof or any notes or other memorialization of such Information,

      and the same must be immediately destroyed upon the conclusion of

      service;




                                 8
(9)    Witnesses, including Rule 30(b)(6) Deponents. During or in preparing for

       their depositions or their testimony at trial or any hearing in this Action,

       witnesses to whom disclosure is reasonably necessary, provided that

       counsel for the party intending to disclose the Confidential Information has

       a good-faith basis for believing such Information is relevant to events,

       transactions, discussions, communications or data about which the witness

       is expected to testify or about which the witness may have knowledge.

       Witnesses shall not retain a copy of any Confidential Information, except

       that witnesses may receive a copy of all exhibits marked at their depositions

       in connection with review of the transcripts but shall be required to return

       to the court reporter or delete any copies of such exhibits within a 30 day

       period. Pages of transcribed testimony or exhibits to depositions that are

       designated as Confidential Information pursuant to Paragraph 6 may not be

       disclosed to anyone except as permitted under this Order.

(10)   Author or recipient. The author or recipient of the Confidential Information

       (not including a person who received such Information solely in the course

       of litigation);

(11)   Identified Persons. Any person whose conduct is purported to be identified

       in the document, provided that counsel for the party intending to disclose

       the information has a good faith basis for believing such Confidential

       Information is relevant to the transactions or occurrences that give rise to

       this litigation and is relevant to events, transactions, discussions,

       communications or data about which the person has knowledge, disclosure



                                 9
                    to such person is limited to the portion of the document in which the person

                    or person’s conduct is identified or referenced, such person has completed

                    the certification contained in Attachment A to this Order, and such person

                    does not retain a copy of the Confidential Information;

             (12)   Sitzer Action. Without prejudice to the pending motions under Section

                    1404 and 1406, any confidential materials produced in this litigation, with

                    the exception of materials pertaining only to Covered MLSs, may be

                    provided to outside counsel in Sitzer v. NAR subject to the requirements of

                    all Confidentiality Orders entered in that litigation.

             (13)   Mediator.    Any mediator or settlement officer, and their supporting

                    personnel, mutually agreed upon by any of the Parties engaged in settlement

                    discussions relating to this Action; and

             (14)   Others by Consent. Other persons only by written consent of the Producing

                    Party or upon order of the Court and on such conditions as may be agreed

                    or ordered, but such consent shall not be unreasonably withheld.

      The following categories of persons may be allowed to review Highly Confidential -

Outside Counsel Eyes Only Information:

             (1)    Outside Counsel. Outside counsel for the Parties and employees, agents,

                    and independent contractors of such counsel who have responsibility for the

                    Action, provided that such individuals do not regularly participate in the

                    commercial business activities of the Party;

             (2)    The Court and its personnel;




                                              10
(3)   Court Reporters and Recorders. Court reporters and recorders engaged for

      depositions, hearings, or trial in this Action;

(4)   Contractors. Those persons specifically engaged for the limited purpose of

      making copies of Highly Confidential - Outside Counsel Eyes Only

      Information or organizing or processing such Information, including

      outside vendors hired to process ESI, but only after such persons have

      completed the certification contained in Attachment A to this Order;

(5)   Consultants and Experts. Consultants, investigators, or experts, and their

      staff, employed by the Parties or counsel for the Parties to assist in the

      preparation and trial of this Action, but only after such persons have

      completed the certification contained in Attachment A to this Order;

(6)   Jury Consultants. Professional jury or trial consultants, and their staff, and

      mock jurors to whom disclosure is reasonably necessary for this Action, and

      who are assisting counsel for a Party, but only after such persons have

      completed the certification contained in Attachment A to this Order, and

      provided that no such person may retain any Highly Confidential - Outside

      Counsel Eyes Only Information or copies thereof or any notes or other

      memorialization of such Information, and the same must be immediately

      destroyed upon the conclusion of service;

(7)   Witnesses, including 30(b)(6) Deponents. During or in preparation for their

      depositions or testimony at trial or any hearing in this Action, witnesses to

      whom disclosure is reasonably necessary, provided that counsel for the

      Party intending to disclose the information has a good-faith basis for



                                11
      believing such Highly Confidential - Outside Counsel Eyes Only

      Information     is    relevant    to    events,    transactions,    discussions,

      communications or data about which the witness is expected to testify or

      about which the witness may have knowledge. Witnesses shall not retain

      any copy of Highly Confidential - Outside Counsel Eyes Only Information,

      except witnesses may receive a copy of all exhibits marked at their

      depositions in connection with review of the transcripts but shall be required

      to return to the court reporter or delete any copies of such Information

      within a 30 day period. Pages of transcribed testimony or exhibits to

      depositions that are designated as Highly Confidential - Outside Counsel

      Eyes Only Information must be separately bound by the court reporter and

      may not be disclosed to anyone except as permitted under this Order.

(8)   Identified Persons. Any person whose conduct is purported to be identified

      in the Highly Confidential - Outside Counsel Eyes Only Information,

      provided that counsel for the party intending to disclose the information has

      a good faith basis for believing such Highly Confidential - Outside Counsel

      Eyes Only Information is relevant to the transactions or occurrences that

      give rise to this litigation and is relevant to events, transactions, discussions,

      communications or data about which the person has knowledge, disclosure

      to such person is limited to the portion of the Document in which the person

      or person’s conduct is identified or referenced, such person has completed

      the certification contained in Attachment A to this Order, and such person

      does not retain a copy of the Highly Confidential - Outside Counsel Eyes



                                 12
                      Only Information or any notes or other memorialization of such

                      Information;

               (9)    Sitzer Action. Without prejudice to the pending motions under Section

                      1404 and 1406, any confidential materials produced in this litigation, with

                      the exception of materials pertaining only to Covered MLSs, may be

                      provided to outside counsel in Sitzer v. NAR subject to the requirements of

                      all Confidentiality Orders entered in that litigation.

               (10)   Mediator. Any mediator or settlement officer, and their supporting

                      personnel, mutually agreed upon by any of the Parties engaged in settlement

                      discussions relating to this Action;

               (11)   Author or recipient. The author or recipient of the Highly Confidential -

                      Outside Counsel Eyes Only Information (not including a person who

                      received the Information solely in the course of litigation); and

               (12)   Others by Consent. Other persons only by written consent of the Producing

                      Party or upon order of the Court and on such conditions as may be agreed

                      or ordered, but such consent shall not be unreasonably withheld.


       Notwithstanding the foregoing, Highly Confidential – Outside Counsel Eyes Only

Information containing current, future, or planned pricing, margin, cost, sales, or customer

information, or current, future, or planned business plans of a Producing Party cannot be disclosed

to any other Party or individual who is a competitor of, or is employed by a competitor of, the

Producing Party without either prior written consent of the Producing Party or consent on the

record at deposition by the Producing Party prior to the Highly Confidential – Outside Counsel




                                                13
Eyes Only Information being disclosed to the witness. Such consent shall not be unreasonably

withheld.

       To the extent any person is required to complete the certification contained in Attachment

A to this Order, facsimile signatures or signatures transferred in electronic format (e.g., PDF) shall

be treated as original signatures purposes of this Order.

               (c)     Control of Information. Counsel for the Parties shall make reasonable

efforts to prevent unauthorized or inadvertent disclosure of Confidential or Highly Confidential -

Outside Counsel Eyes Only Information. Counsel shall maintain the originals of the forms signed

by persons acknowledging their obligations under this Order for a period of three years after the

termination of the case.

       8.      Absent Class Members. Confidential or Highly Confidential - Outside Counsel

Eyes Only Information may not be disclosed to absent members of a certified class (each an

“Absent Class Member”) who have not intervened or otherwise appeared in this Litigation, except

under the circumstances described in Paragraph 7(b) of this Order. If, however, Confidential or

Highly Confidential - Outside Counsel Eyes Only Information is contained in a filing with the

Court pursuant to Paragraph 10 of this Order, such filing may be disclosed to counsel for the

Absent Class Member (or the Absent Class Member if not represented) for purposes of evaluating

any settlement affecting the Absent Class Member, provided that such counsel, if any, and the

Absent Class Member have completed the certification contained in Attachment A to this Order.

       9.      Inadvertent Failure to Designate.            An inadvertent failure to designate

Discoverable Information as Confidential or Highly Confidential - Outside Counsel Eyes Only

does not, standing alone, waive the right to so designate the Information. If a party designates

Discoverable Information as Confidential or Highly Confidential - Outside Counsel Eyes Only


                                                 14
Information after it was initially produced, the receiving party, on notification of the designation,

must make a reasonable effort to assure that the Information is treated in accordance with the

provisions of this Order. No party shall be found to have violated this Order for failing to maintain

the confidentiality of material during a time when that material has not been designated

Confidential or Highly Confidential - Outside Counsel Eyes Only Information, even where the

failure to so designate was inadvertent and where the material is subsequently designated

Confidential or Highly Confidential - Outside Counsel Eyes Only Information. Upon request, the

designating party must provide s replacement copy of the Information or corrected overlay that

displays the correct designation.

       10.     Filing of Confidential or Highly Confidential - Outside Counsel Eyes Only

Information. This Order does not, by itself, authorize the filing of any Discoverable Information

under seal. Any party wishing to file Discoverable Information designated as Confidential or

Highly Confidential - Outside Counsel Eyes Only Information in connection with a motion, brief

or other submission to the Court must comply with Local Rule 26.2.

       11.     No Greater Protection of Specific Information. Except on privilege grounds not

addressed by this Order, no Party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the Party moves for an order

providing such special protection. Notwithstanding this paragraph or any other provision in this

Order, any producing party may in good faith redact information in Discoverable Information for

purposes of protecting “personally identifiable information” (“PII) or “personally identifiable

health information” (PIHI”) to protect an individual’s personal financial or personal health

information. Examples of such PII or PIHI include, but are not limited to, Social Security numbers,

bank account numbers, credit card numbers, and communications with or from a medical



                                                 15
professional or an insurance provider discussing an individual’s medical condition, symptoms,

medications and/or treatment.

       12.     Challenges by a Party to Designation as Confidential or Highly Confidential -

Outside Counsel Eyes Only Information. The designation of any Discoverable Information as

Confidential or Highly Confidential - Outside Counsel Eyes Only Information is subject to

challenge by any Party. The following procedure shall apply to any such challenge.

               (a)     Meet and Confer. A Party challenging the designation of Confidential or

Highly Confidential - Outside Counsel Eyes Only Information must do so in good faith and must

begin the process by conferring directly with counsel for the designating Party. In conferring, the

challenging Party must explain the basis for its belief that the confidentiality designation was not

proper and must give the designating Party an opportunity to review the designated Information,

to reconsider the designation, and, if no change in designation is offered, to explain the basis for

the designation. The designating Party must respond to the challenge within five (5) business days

of the meet and confer.

               (b)     Judicial Intervention. A Party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged Information and sets forth

in detail the basis for the challenge. Each such motion may not exceed five (5) pages and must be

accompanied by a competent declaration that affirms that the movant has complied with the meet

and confer requirements of this procedure outlined above. The burden of persuasion in any such

challenge proceeding shall be on the designating party. The designating Party shall have the right

to respond to any motion filed by a challenging Party. Until the Court rules on the challenge, all

Parties shall continue to treat the Information as it has been marked, whether that be Confidential

or Highly Confidential - Outside Counsel Eyes Only Information, under the terms of this Order.



                                                16
As such, any motion challenging a confidentiality designation must not publicly file the

Information with contested designations nor describe them in a manner that would reveal

Confidential or Highly Confidential - Outside Counsel Eyes Only Information.

        13.      Action by the Court. Applications to the Court for an order relating to Information

designated Confidential or Highly Confidential - Outside Counsel Eyes Only Information shall be

by motion. Nothing in this Order or any action or agreement of a Party under this Order limits the

Court’s power to issue orders concerning the disclosure of Information produced in discovery or

at trial in this Action.

        14.      Use of Confidential or Highly Confidential - Outside Counsel Eyes Only

Documents or Information at Trial. This protective order shall apply until the commencement

of trial. The Court may thereafter issue such orders as are necessary to govern the use of

Confidential or Highly Confidential - Outside Counsel Eyes Only Information at trial.

        15.      Third Parties. The Parties in conducting discovery from third parties shall attach

this Order to a copy of any subpoena or other discovery request. Third parties from whom

discovery is requested are entitled to the protections of this Order in responding to such requests.

        16.      Subpoenaed or Ordered Produced in Other Litigation.

                 (a)       If a Receiving Party is served with a subpoena or an order issued in other

litigation    that     would   compel    disclosure        of   any   Information   designated   in   this

Action as by another Party, the Receiving Party must so notify the designating Party, and the

Producing Party if different from the designating Party, in writing, immediately and in no event

more than three court days after receiving the subpoena or order. Such notification must include a

copy of the subpoena or court order.




                                                      17
               (b)     The Receiving Party also must immediately inform in writing the party who

caused the subpoena or order to issue in the other litigation that some or all of the material covered

by the subpoena or order is the subject of this Order. In addition, the Receiving Party must deliver

a copy of this Order promptly to the party in the other action that caused the subpoena to issue.

               (c)     The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating Party and/or Producing Party in this Action

an opportunity to try to protect its Confidential or Highly Confidential - Outside Counsel Eyes

Only Information. The designating Party shall bear the burden and the expense of seeking

protection in that court of its Confidential or Highly Confidential - Outside Counsel Eyes Only

Information, and nothing in these provisions should be construed as authorizing or encouraging a

Receiving Party in this Action to disobey a lawful directive from another court. The obligations

set forth in this paragraph remain in effect while the Party has in its possession, custody or control

Information designated as Confidential or Highly Confidential - Outside Counsel Eyes Only

Information.

               (d)     Nothing in this Confidentiality Order prohibits production by a Party to this

Order of Information designated Confidential or Highly Confidential - Outside Counsel Eyes Only

in response to a valid subpoena or other process by a government agency, so long as the party

receiving such a request provides notice to all parties to this matter pursuant to ¶ 16(a) above.

       17.     Challenges by Members of the Public to Sealing Orders. A Party or interested

member of the public has a right to challenge the sealing of particular Information that has been

filed under seal, and the party asserting confidentiality will have the burden of demonstrating the

propriety of filing under seal.




                                                 18
          18.   Unauthorized Disclosure or Use. If a Party learns that it or its counsel, officers,

directors, employees, consultants, experts or other agents have disclosed Information designated

Confidential or Highly Confidential - Outside Counsel Eyes Only Information in any circumstance

not authorized under this Order, that Party must within two (2) business days of learning of such

disclosure (a) notify the designating Party, and the Producing Party if different from the

designating Party, of the disclosure and all pertinent facts relating thereto, (b) make every

reasonable effort to prevent further disclosure by each unauthorized person who received such

information, (c) use reasonable best efforts to retrieve all copies of the protected Information

disclosed to unauthorized persons, (d) inform the person or persons to whom unauthorized

disclosures were made of the terms of this Order, and (e) request that each such person has

completed the certification contained in Exhibit A to this Order.

          19.   Obligations on Conclusion of Litigation.

                (a)    Order Continues in Force. Unless otherwise agreed or ordered, this Order

shall remain in force after dismissal or entry in this Action of final judgment not subject to further

appeal.

                (b)    Obligations at Conclusion of Litigation. Within sixty-three (63) days

after dismissal or entry in this Action of final judgment not subject to further appeal, all

Confidential and Highly Confidential - Outside Counsel Eyes Only Information and Information

marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”, or “HIGHLY

CONFIDENTIAL - OUTSIDE COUNSEL EYES ONLY                          - SUBJECT TO PROTECTIVE

ORDER” under this Order, including copies as defined in Paragraph 5(a), shall be either returned

to the Producing Party or the Receiving Party may elect to destroy the Information and certify to




                                                 19
the Producing Party that it has done so, unless the Information has been offered into evidence or

filed without restriction as to disclosure.

                (c)     Retention of Work Product and Filed Information. Notwithstanding the

above requirements to return or destroy Information, counsel may retain (1) attorney work product,

including an index that refers or relates to designated Confidential or Highly Confidential - Outside

Counsel Eyes Only Information so long as that work product does not duplicate verbatim

substantial portions of Confidential or Highly Confidential - Outside Counsel Eyes Only

Information, and (2) one complete set of all Information filed with the Court including those filed

under seal. Any retained Confidential or Highly Confidential - Outside Counsel Eyes Only

Information shall continue to be protected under this Order. An attorney may use his or her work

product in subsequent litigation, provided that its use does not disclose or use Confidential or

Highly Confidential - Outside Counsel Eyes Only Information.

                (d)     Deletion of Information filed under Seal from Electronic Case Filing

(ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the

Court.

         20.    Order Subject to Modification. This Order shall be subject to modification by

the Court on its own initiative or on motion of a Party or any other person with standing concerning

the subject matter.

         21.    No Prior Judicial Determination.          This Order is entered based on the

representations and agreements of the Parties and for the purpose of facilitating discovery. Nothing

herein shall be construed or presented as a judicial determination that any Information designated

Confidential or Highly Confidential - Outside Counsel Eyes Only Information is entitled to




                                                 20
protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time

as the Court may rule on specific Information or specific issue.

       22.      Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the Parties, and persons made subject to this Order

by its terms.

       23.      Miscellaneous.

                (a)   Right to Object. By stipulating to the entry of this Order, no Party waives

any right it otherwise would have to object to disclosing or producing any Discoverable

Information on any ground not addressed in this Order. No Party waives any right to object on

any ground to the use in evidence of any Discoverable Information covered by this Order.

                (b)   Additional Parties. In the event that a new Party is added, substituted, or

otherwise brought into this Action, this Order will be binding on and inure to the benefit of the

new Party.

   So Ordered.

Dated: August 20, 2019
                                                      ANDREA R. WOOD
                                                      United States District Judge




                                                21
WE SO agree to be bound and agree to abide by the terms of this Order:




 Counsel for Plaintiffs                          Counsel for Homeservices of America,
                                                 Inc., BHH Affiliates, LLC, HSF Affiliates,
 /s/ Rio S. Pierce                               LLC, The Long & Foster Companies, Inc.
 Steve W. Berman (Bar No. 3126833)
   steve@hbsslaw.com                             /s/ Jay N. Varon
 HAGENS BERMAN SOBOL SHAPIRO LLP                 Matthew B. Barr
 1301 Second Avenue, Suite 2000                    matthew.barr@btlaw.com
 Seattle, WA 98101                               Matthew T. Ciulla
 Telephone: (206) 623-7292                         matthew.ciulla@btlaw.com
                                                 Karoline E. Jackson
 Daniel Kurowski                                   kjackson@btlaw.com
  dank@hbsslaw.com                               Robert D. Macgill
 HAGENS BERMAN SOBOL SHAPIRO LLP                   robert.macgill@btlaw.com
 455 North Cityfront Plaza Drive, Suite 2410     BARNES & THORNBURG LLP
 Chicago, IL 60611                               11 South Meridian Street
 Telephone: (708) 628-4949                       Indianapolis, IN 46204
                                                 (317) 231-6498
 Jeff D. Friedman
  jefff@hbsslaw.com                              Denise A. Lazar
 Rio S. Pierce                                    denise.lazar@btlaw.com
  riop@hbsslaw.com                               BARNES & THORNBURG LLP
 HAGENS BERMAN SOBOL SHAPIRO LLP                 One North Wacker Drive, Suite 4400
 715 Hearst Avenue, Suite 202                    Chicago, IL 60606
 Berkeley, CA 94710                              (312) 214-4816
 Telephone: (510) 725-3000
                                                 Jay N. Varon
 Carol V. Gilden (Bar No. 6185530)                jvaron@foley.com
  cgilden@cohenmilstein.com                      Jennifer M. Keas
 COHEN MILSTEIN SELLERS & TOLL                    jkeas@foley.com
 PLLC                                            FOLEY AND LARDNER LLP
 190 South LaSalle Street, Suite 1705            3000 K Street NW, Suite 600
 Chicago, IL 60603                               Washington, DC 20007
 Telephone: (312) 357-0370                       (202) 672-5436

 Daniel A. Small                                 Erik Kennelly
  dsmall@cohenmilstein.com                        ekennelly@foley.com
 Kit A. Pierson                                  FOLEY & LARDNER LLP
  kpierson@cohenmilstein.com                     321 N. Clark St., Suite 2800
 Benjamin D. Brown                               Chicago, IL 60654
  bbrown@cohenmilstein.com                       (312) 832-4588
 Robert A. Braun
  rbraun@cohenmilstein.com
COHEN MILSTEIN SELLERS & TOLL               Counsel for Keller Williams Realty, Inc.
PLLC                                        /s/ Martin G. Durkin
1100 New York Ave. NW, Fifth Floor          Timothy Ray
Washington, DC 20005                          Timothy.Ray@hklaw.com
Telephone: (202) 408-4600                   Martin G. Durkin
                                              martin.durkin@hklaw.com
Matthew R. Berry                            William F. Farley
 mberry@susmangodfrey.com                     william.farley@hklaw.com
SUSMAN GODFREY LLP                          HOLLAND & KNIGHT LLP
1201 Third Avenue, Suite 3800               131 South Dearborn Street
Seattle, Washington 98101                   30th Floor
Telephone: (206) 516-3880                   Chicago, IL 60603
                                            (312) 263-3600
Marc M. Seltzer
 mseltzer@susmangodfrey.com                 David C. Kully
Steven G. Sklaver                            david.kully@hklaw.com
 ssklaver@susmangodfrey.com                 Anna P. Hayes
SUSMAN GODFREY L.L.P.                        anna.hayes@hklaw.com
1900 Avenue of the Stars, Suite 1400        HOLLAND & KNIGHT LLP
Los Angeles, California 90067               800 17th Street NW, Suite 1100
Telephone: (310) 789-3100                   Washington, DC 20530
                                            (202) 469-5415
Beatrice C. Franklin
 bfranklin@susmangodfrey.com
SUSMAN GODFREY L.L.P.
1301 Avenue of the Americas
32nd Floor                                  Counsel for Realogy Holdings Corp.
New York, NY 10019
Telephone: (212) 336-8330                   /s/ Kenneth Michael Kliebard
                                            Kenneth Michael Kliebard
William H. Anderson                           kenneth.kliebard@morganlewis.com
 wanderson@hfajustice.com                   MORGAN LEWIS & BOCKIUS LLP
HANDLEY FARAH & ANDERSON PLLC               77 West Wacker Drive
4730 Table Mesa Drive, Suite G-200          Chicago, IL 60601-5094
Boulder, CO 80305                           (312) 324-1000
Telephone: (303) 800-9109
                                            Stacey Anne Mahoney
Benjamin David Elga                          stacey.mahoney@morganlewis.com
 belga@justicecatalyst.org                  MORGAN, LEWIS & BOCKIUS LLP
Brian Shearer                               101 Park Avenue
 brianshearer@justicecatalyst.org           New York, NY 10178
JUSTICE CATALYST LAW                        (212) 309-6000
25 Broadway, Ninth Floor
New York, NY 10004
Telephone: (518) 732-6703

                                       23
Monte Neil Stewart
 monteneilstewart@gmail.com               Counsel for RE/MAX, LLC
Russell E. Marsh
 rmarsh@wmllawlv.com                      /s/ Erin L. Shencopp
WRIGHT MARSH & LEVY                       Paula W. Render
300 S. 4th Street, Suite 701                prender@jonesday.com
Las Vegas, NV 89101                       Erin L. Shencopp
Telephone: (702) 382-4004                   eshencopp@jonesday.com
                                          Odeshoo Hasdoo
Vildan A. Teske                             ehasdoo@jonesday.com
 teske@tkkrlaw.com                        JONES DAY
Marisa C. Katz                            77 W Wacker, Suite 3500
 katz@tkkrlaw.com                         Chicago, IL 60605
TESKE KATZ KITZER & ROCHEL PLLP           (312) 782-3939
222 South Ninth Street, Suite 4050
Minneapolis, MN 55402
Telephone: (612) 746-1558
                                          Counsel for Defendant
                                          National Association of Realtors®

                                          /s/ Jack R. Bierig
                                          Jack R. Bierig
                                            jbierig@schiffhardin.com
                                          Robert J. Wierenga
                                            rwierenga@schiffhardin.com
                                          Adam J. Diederich
                                            adiederich@schiffhardin.com
                                          Schiff Hardin LLP
                                          233 South Wacker Drive, Suite 7100
                                          Chicago, IL 60606
                                          312-258-5500 (Phone)
                                          312-258-5600 (Fax)




                                     24
                                       ATTACHMENT A

                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL                      )
COLE, STEVE DARNELL, VALERIE                     )
NAGER, JACK RAMEY, DANIEL                        )
UMPA, and JANE RUH, on behalf of                 )
themselves and all others similarly situated,    )
                                                 )
       Plaintiffs,                               )
                                                 )          Case No: 1:19-cv-01610
               v.                                )
                                                 )          Judge Andrea R. Wood
THE NATIONAL ASSOCIATION OF                      )
REALTORS, REALOGY HOLDINGS                       )
CORP., HOMESERVICES OF AMERICA,                  )
INC., BHH AFFILIATES, LLC, HSF                   )
AFFILIATES, LLC, THE LONG &                      )
FOSTER COMPANIES, INC.,                          )
RE/MAX LLC, and KELLER                           )
WILLIAMS REALTY, INC.,                           )
                                                 )
       Defendants.                               )

               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he/she has read the Agreed Confidentiality

Order in the above-captioned action and attached hereto, understands the terms thereof, and agrees

to be bound by its terms. The undersigned submits to the jurisdiction of the United States District

Court for the Northern District of Illinois in matters relating to the Agreed Confidentiality Order

and understands that the terms of the Agreed Confidentiality Order obligate him/her to use

materials designated as Confidential or Highly Confidential - Outside Counsel Eyes Only

Information in accordance with the Order solely for the purposes of the above-captioned action,

and not to disclose any such Confidential or Highly Confidential - Outside Counsel Eyes Only

Information to any other person, firm or concern.
        The undersigned acknowledges that violation of the Agreed Confidentiality Order may

result in penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address:




Date:                                        ________________________________
                                             Signature




                                               26
